This is an appeal from a decree of the Probate Court in the matter of the alleged will of Kate S. Williams, late of Boston, denying a motion by the contestant for the framing of issues for trial by jury. Upon consideration of the statements of expected evidence — which need not be recited — in the light of the established principles of law governing the framing of such issues and review on appeal after action of the Probate Court on motions for the framing of such issues — which have been frequently stated and need not be restated — we conclude that there was no error in the denial of this motion. See Hannon v. Gorman, 296 Mass. 437.